UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. Annual Report November 30, 2010 Investment Adviser Gerstein, Fisher & Associates, Inc. 100 William Street, Suite 1825 New York, New York10038 Phone: 800-473-1155 www.gersteinfisher.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 STATEMENT OF ASSETS AND LIABILITIES 16 STATEMENT OF OPERATIONS 17 STATEMENT OF CHANGES IN NET ASSETS 18 FINANCIAL HIGHLIGHTS 19 NOTES TO FINANCIAL STATEMENTS 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 26 ADDITIONAL INFORMATION 27 Dear Fellow Shareholders, Despite several months of significant equity market retreat, particularly in May and June, 2010 turned out to be a positive year for both large and small capitalization US stocks, extending the market recovery from the lows of the post-Lehman crash of late 2008/early 2009.With the Federal Reserve maintaining near-zero percent interest rates, and with a majority of companies and global economies projecting growth for the near-term, it remains to be seen if concerns over tax rates, sovereign debt levels, and persistent unemployment will dampen an overall robust bull market and the prospect of economic recovery. Given the volatility of the general equity markets, it is important to remember the role that we view the Gerstein Fisher Multi-Factor Growth Fund (the “Fund”) fulfilling within an investor’s broader portfolio.The Fund is designed to be an all-cap US growth index portfolio with additional exposures to targeted, systematic risk factors (value, small cap and momentum), while seeking to avoid non-systemic risks such as industry or company over-exposures.It is our goal to be able to capture a larger share of the equity market’s upside, but it always needs to be understood that this additional return is fundamentally linked to additional risk and volatility. Our underlying discipline in maintaining a consistent exposure to these risk factors is key to understanding the returns of the Fund.The Fund remains as fully invested in domestic US equities as possible, and our exposures to these holdings means that the Fund should ultimately behave largely in line with the overall US equity market, as measured by a broad index such as the S&P 500 Index or the Russell 3000 Growth Index. As previously mentioned, a result of taking on the specific risk factor exposures present in the Fund is both increased downside risk and upside return potential, and we saw this expected phenomenon play out in 2010 as well.In comparing our performance to the Russell 3000 Growth Index, in the first “bull” market period of the year (from February 8th to April 23rd), the fund returned 17.40%, outperforming the Russell 3000 Growth Index by approximately 240 basis points. During the middle of the year, from April 23rd to July 2nd, when the equity market experienced a significant contraction due to concerns over the European debt markets, the Fund returned -18.12%, underperforming the same index by roughly 280 basis points.And in the sustained equity rally that occurred from July 6th through the end of the year, the Fund returned 29.10%, outperforming the Russell 3000 Growth Index, which was up 27.42% in that same period. Each of the Fund’s targeted risk factors contributed to performance, in various directions and in various amounts, at different points throughout the past year.Momentum, for example, performed extremely well in the third quarter, and our exposure to this factor was a key contributor to the fund’s outperformance of its benchmark, the Russell 3000 Growth Index, by over 50 basis points over that period.For the entire calendar year of 2010, momentum returned 16.81%, versus 15.08% for the S&P 500 Index. In its first year of operations, we have been pleased to see that the fund has tracked our overall expectations for returns in both up and down markets. Because its management is based on a scientifically grounded approach, we believe that the Fund should be well positioned to provide solid long-term performance in the US domestic growth equity space, as well as exposure to often-overlooked factors within the growth universe. 3 We will continue to keep you informed of the Fund’s results for 2011 and beyond, and we thank you for your trust and partnership. Sincerely, Gregg S. Fisher, CFA, CFP® President and Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.Securities with “momentum” have recently had above-average returns and may be more volatile than a broad cross-section of securities. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe. The S&P 500 Index measures the performance of 500 of the largest capitalization stocks in the U.S. equity universe. An investment cannot be made directly in an index. A basis point equals 0.01%. Must be preceded or accompanied by a prospectus. The Gerstein Fisher Multi-Factor Growth Equity Fund is distributed by Quasar Distributors, LLC. 4 Gerstein Fisher Multi-Factor Growth Equity Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period 6/1/10–11/30/10. Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee of 1.00% of the net amount of the redemption if you redeem your shares of the Fund within sixty days of purchase.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 Gerstein Fisher Multi-Factor Growth Equity Fund Expense Example (Continued) (Unaudited) Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2010 - June 1, 2010 November 30, 2010 November 30, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 6 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of domestic companies of any size. Equity securities may also include preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.Additionally, the Fund may also sell shares of securities short for hedging purposes. Allocation of Portfolio Holdings % of Investments Total Returns as of November 30, 2010 Gerstein Fisher Russell 3000 Multi-Factor Growth Growth Equity Index Since Inception (12/31/09) 9.00% 11.32% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling Continued 7 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Continued) (Unaudited) 800-473-1155 or by visiting our web site at www.gersteinfisher.com. The Fund imposes a 1.00% redemption fee on shares held less than 60 days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 8 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments November 30, 2010 Shares Value COMMON STOCKS – 97.38% Air Transportation – 1.06% Pinnacle Airlines Corp. (a) $ Southwest Airlines Co. United Continental Holdings, Inc. (a) Ambulatory Health Care Services – 0.25% Laboratory Corp. of America Holdings (a) Beverage and Tobacco Product Manufacturing – 3.13% PepsiCo, Inc. Philip Morris International, Inc. Broadcasting (except Internet) – 1.24% DIRECTTV (a) Discovery Communications, Inc. (a) Building Material and Garden Equipment and Supplies Dealers – 2.42% Home Depot, Inc. Lowe’s Cos, Inc. Chemical Manufacturing – 5.97% Abbott Laboratories CF Industries Holdings, Inc. Colgate-Palmolive Co. Eastman Chemical Co. Green Plains Renewable Energy, Inc. (a) Johnson & Johnson, Inc. Lubrizol Corp. Praxair, Inc. Viropharma, Inc. (a) Clothing and Clothing Accessories Stores – 1.02% Delta Apparel, Inc. (a) Ross Stores, Inc. Saks, Inc. (a) Computer and Electronic Product Manufacturing – 16.22% Apple, Inc. (a) Broadcom Corp. EMC Corp. (a) Harris Corp. Hewlett Packard Co. The accompanying notes are an integral part of these financial statements. 9 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2010 Shares Value Computer and Electronic Product Manufacturing – 16.22% (Continued) Illumina, Inc. (a) $ InterDigital, Inc. (a) International Business Machines Corp. Mettler Toledo International, Inc. (a) NetApp, Inc. (a) NVIDIA Corp. (a) QUALCOMM, Inc. SanDisk Corp. (a) Spansion, Inc. (a) Western Digital Corp. (a) Couriers and Messengers – 0.54% United Parcel Service, Inc. Credit Intermediation and Related Activities – 3.26% 1st United Bancorp, Inc. (a) American Express Co. Center Financial Corp. (a) Columbia Banking System, Inc. Credit Acceptance Corp. (a) Nara Bancorp, Inc. (a) NewStar Financial, Inc. (a) Susquehanna Bancshares, Inc. Virginia Commerce Bancorp, Inc. (a) Visa, Inc. Wintrust Financial Corp. World Acceptance Corp. (a) Data Processing, Hosting and Related Services – 3.25% Akamai Technologies, Inc. (a) Automatic Data Processing, Inc. DST Systems, Inc. Juniper Networks, Inc. (a) Red Hat, Inc. (a) Educational Services – 0.31% ITT Educational Services, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing – 1.56% Emerson Electric Co. National Presto Industries, Inc. The accompanying notes are an integral part of these financial statements. 10 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2010 Shares Value Fabricated Metal Product Manufacturing – 1.55% Alliant Techsystems, Inc. (a) $ Timken Co. Food and Beverage Stores – 0.53% Casey’s General Stores, Inc. Food Manufacturing – 0.58% Compass Minerals International, Inc. John B. Sanfilippo & Son, Inc. (a) Food Services and Drinking Places – 3.35% Chipotle Mexican Grill, Inc. (a) McDonald’s Corp. Yum! Brands, Inc. Furniture and Related Product Manufacturing – 0.33% Furniture Brands International, Inc. (a) La-Z-Boy, Inc. (a) General Merchandise Stores – 3.30% Macy’s, Inc. Target Corp. Wal-Mart Stores, Inc. Health and Personal Care Stores – 1.42% Express Scripts, Inc. (a) Medco Health Solutions, Inc. (a) Insurance Carriers and Related Activities – 1.33% CNO Financial Group, Inc. (a) FBL Financial Group, Inc. Genworth Financial, Inc. (a) Validus Holdings Ltd. (b) Leather and Allied Product Manufacturing – 1.20% Deckers Outdoor Corp. (a) NIKE, Inc. Machinery Manufacturing – 4.78% Alamo Group, Inc. Applied Materials, Inc. The accompanying notes are an integral part of these financial statements. 11 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2010 Shares Value Machinery Manufacturing – 4.78% (Continued) Cummins, Inc. $ Esterline Technologies Corp. (a) Flowserve Corp. Lam Research Corp. (a) Lydall, Inc. (a) Oil States International, Inc. (a) Thermadyne Holdings Corp. (a) Management of Companies and Enterprises – 0.19% American Equity Investment Life Holding Co. Merchant Wholesalers, Durable Goods – 2.30% Covidien PLC (b) WW Grainger, Inc. Mining (except Oil and Gas) – 0.93% Cliffs Natural Resources, Inc. Newmont Mining Corp. US Energy Corp. Wyoming (a) Miscellaneous Manufacturing – 5.16% 3M Co. Becton Dickinson & Co. Cooper Companies, Inc. CR Bard, Inc. Kinetic Concepts, Inc. (a) NewMarket Corp. Miscellaneous Store Retailers – 0.40% Ashland, Inc. Motion Picture and Sound Recording Industries – 0.37% NetFlix, Inc. (a) Motor Vehicle and Parts Dealers – 1.36% Advance Auto Parts, Inc. AutoZone, Inc. (a) Nonstore Retailers – 0.99% Amazon.com, Inc. (a) The accompanying notes are an integral part of these financial statements. 12 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2010 Shares Value Oil and Gas Extraction – 2.19% Harvest Natural Resources, Inc. (a) $ Miller Petroleum, Inc. (a) Occidental Petroleum Corp. Walter Energy, Inc. Whiting Petroleum Corp. (a) Other Information Services – 2.14% Google, Inc. (a) Paper Manufacturing – 1.38% Boise, Inc. (a) Buckeye Technologies, Inc. Clearwater Paper Corp. (a) Petroleum and Coal Products Manufacturing – 5.15% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Owens Corning (a) Plastics and Rubber Products Manufacturing – 0.41% Armstrong World Industries, Inc. (a) Professional, Scientific, and Technical Services – 3.62% Accenture PLC (b) Celgene Corp. (a) Cognizant Technology Solutions Corp. (a) Gerber Scientific, Inc. (a) Mastercard, Inc. Pre-Paid Legal Services, Inc. (a) priceline.com, Inc. (a) Publishing Industries (except Internet) – 3.72% Adobe Systems, Inc. (a) EW Scripps Co. (a) Oracle Corp. Rail Transportation – 0.28% Kansas City Southern (a) Rental and Leasing Services – 0.16% Marlin Business Services Corp. (a) The accompanying notes are an integral part of these financial statements. 13 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2010 Shares Value Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.26% American Capital Ltd. (a) $ Support Activities for Mining – 1.64% Halliburton Co. Schlumberger Ltd. (b) Telecommunications – 0.93% AboveNet, Inc. (a) American Tower Corp. (a) Transportation Equipment Manufacturing – 4.94% Autoliv, Inc. Eaton Corp. Ford Motor Co. (a) Honeywell International, Inc. Lockheed Martin Corp. Modine Manufacturing Co. (a) TRW Automotive Holdings Corp. (a) Water Transportation – 0.26% Royal Caribbean Cruises Ltd. (a)(b) Total Common Stocks (Cost $56,172,159) REAL ESTATE INVESTMENT TRUSTS – 1.07% Ashford Hospitality Trust, Inc. (a) CapLease, Inc. iStar Financial, Inc. (a) One Liberty Properties, Inc. Resource Capital Corp. Total Real Estate Investment Trusts (Cost $546,910) INVESTMENT COMPANIES – 0.67% MCG Capital Corp. TICC Capital Corp. Total Investment Companies (Cost $320,450) The accompanying notes are an integral part of these financial statements. 14 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2010 Principal Amount Value SHORT-TERM INVESTMENTS – 0.94% Money Market Funds – 0.94% Wells Fargo Advantage Government Money Market Fund $ $ Total Short-Term Investments (Cost $610,084) Total Investments (Cost $57,649,603) – 100.06% Liabilities in Excess of Other Assets – (0.06)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. The accompanying notes are an integral part of these financial statements. 15 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Assets and Liabilities November 30, 2010 Assets Investments, at value (cost $57,649,603) $ Cash Dividends and interest receivable Other assets Total Assets Liabilities Payable from Fund shares redeemed Payable to the Adviser Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee on shares redeemed within 60 days of purchase. The accompanying notes are an integral part of these financial statements. 16 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Operations For the Period Ended November 30, 2010(1) Investment Income Dividend income(2) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Fund accounting fees Federal and state registration fees Audit and tax fees Transfer agent fees and expenses Custody fees Chief Compliance Officer fees and expenses Legal fees Reports to shareholders Trustees’ fees and related expenses Interest expense Other expenses Total expense before waivers Less waivers and reimbursements by Adviser (Note 4) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized loss from investments ) Change in net unrealized appreciation (depreciation) on investments: Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The Fund commenced operations on December 31, 2009. Net of foreign taxes withheld of $35. The accompanying notes are an integral part of these financial statements. 17 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Changes in Net Assets Period Ended November 30, From Operations Net investment income $ Net realized loss from investments ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations From Capital Share Transactions Proceeds from shares sold Costs for shares redeemed* ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ *Net of Redemption fees of $ The Fund commenced operations on December 31, 2009. The accompanying notes are an integral part of these financial statements. 18 Gerstein Fisher Multi-Factor Growth Equity Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees(3) (Note 2) — Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(5) % After waiver and expense reimbursement(5) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(5) % After waiver and expense reimbursement(5) % Portfolio turnover rate(4) % The Fund commenced operations on December 31, 2009. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 19 Gerstein Fisher Multi-Factor Growth Equity Fund Notes to Financial Statements November 30, 2010 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Gerstein Fisher Multi-Factor Growth Equity Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Fund commenced operations on December 31, 2009. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 20 Gerstein Fisher Multi-Factor Growth Equity Fund Notes to Financial Statements (Continued) November 30, 2010 The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2010: Level 1 Level 2 Level 3 Total Equity Common Stock $ $
